Citation Nr: 1528130	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-45 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1969.  He died in 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 Administrative decision by the RO that declined to reopen the claim for DIC and death pension benefits.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In a decision dated in January 2014, the Board reopened the Appellant's claim of entitlement to DIC and death pension benefits and denied the claim on the merits.  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated December 2014, the Court remanded this case to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.

The Board notes that, in June 2014, the Appellant's service representative attempted to revoke its power of attorney to represent her before VA.  Having reviewed the June 2014 statement, the Board finds that it is insufficient to revoke a power of attorney to represent claimants before VA.  See 38 C.F.R. § 14.631 (2014).  The service representative was notified of the deficiencies in its attempted revocation of the power of attorney in May 2015 correspondence from the Board.  There is no record of a response.  As such, the Appellant's service representative continues to represent her before VA.  See also 38 C.F.R. § 20.608 (2014).  The service representative is advised that, if it wants to withdraw from representing the Appellant, then it needs to follow the procedures outlined in § 20.608.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The parties to the JMR assert that that the Appellant potentially was prejudiced by the Board's reopening of the case and readjudicating the case on the merits without remanding the case to the AOJ for a de novo review.  See Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 1339, 1347-48 (Fed.Cir.2003) ("When the Board obtains evidence that was not considered by the [AOJ] and does not obtain the Appellant's waiver, [ ] an Appellant has no means to obtain 'one review on appeal to the Secretary,' because the Board is the only appellate tribunal under the Secretary." (quoting 38 U.S.C. § 7104(a)); see also Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010) ("When the Board reopens a claim after the [regional office] has denied reopening that same claim, the matter generally must be returned to the [regional office] for consideration of the merits."); 38 C.F.R. § 20.1304(c) ("Any pertinent evidence submitted. . . must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the Appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral).

The Board observes that, during the March 2011 Travel Board hearing, the Veteran's representative discussed submitting a waiver for newly submitted evidence in order to get the claim "out of ROs hand."  The hearing discussion generally reflected a desire for a Board decision in the case without further AOJ action.  The Appellant's attorney argued before the Court that there is potential prejudicial error in the Board's adjudication of the case without AOJ readjudication of the claim on the merits.  The Board notes for the record that the arguments presented by the representative before the Board at the hearing and the attorney before the Court are inconsistent as to whether the RO or the Board should adjudicate the Appellant's claim.  Nevertheless, and although the Board is reluctant to contribute to the "unfortunate hamster-wheel reputation of Veterans law," it is bound by the terms of the JMR to remand case to the AOJ for review of the claim on the merits prior to any further appellate review.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remand "perpetuates the hamster-wheel reputation of Veterans law").

Accordingly, the case is REMANDED for the following action:

Review all evidence received since the last prior adjudication and readjudicate the Appellant's claim.  If the determination remains unfavorable to the Appellant, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Appellant and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

